Citation Nr: 0834085	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-11 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1942 to November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2006 rating decision of the 
"Tiger Team" at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The RO in Houston, 
Texas has current jurisdiction over the claim.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the San Antonio RO in August 2008.  
The transcript of the hearing is associated with the 
veteran's claims folder.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Issues not on appeal

In a September 2005 statement, the veteran appears to be 
raising claims of entitlement to service connection for a 
dental disability and entitlement to service connection for 
residuals of a broken collarbone.  Those issues have not yet 
been addressed by the RO, and they are referred to the RO for 
appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO].

One issue previously on appeal, entitlement to service 
connection for bilateral hearing loss, was granted by the RO 
in a March 2007 decision.  Since the service connection claim 
was granted, the appeal as to that issue has become moot.  
The veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].


FINDING OF FACT

The competent medical evidence of record does not indicate 
that a bilateral ankle disorder currently exists.


CONCLUSION OF LAW

A bilateral ankle disorder was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a bilateral ankle 
disorder.  He contends that his current bilateral ankle pain 
is a result of an in-service injury during a 25-mile hike in 
service.  See the veteran's February 23, 2005 and September 
20, 2005 statements.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA]. 

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in letters dated August 22, 
2005 and December 14, 2005.  These letters advised the 
veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the letters that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records that the he identified.  The February 2005 letter 
specifically indicated that records from Metropolitan 
Methodist Hospital had been received, and the December 2005 
letter specifically indicated that records from the VA 
Medical Center (VAMC) in San Antonio had been associated with 
the claims folder.  Included with the August 2005 letter were 
copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, and the letter asked that the veteran 
complete this release so that VA could obtain these records 
on his behalf.  Both letters also informed the veteran that 
for records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  
Additionally the August 2005 letter specifically advised the 
veteran that in order to substantiate his claim for service 
connection, the evidence must demonstrate "a relationship 
between your disability and an injury, disease or event in 
military service."  The veteran was again so notified in the 
December 2005 VCAA letter.  See the December 14, 2005 VCAA 
letter, page 5.

In both letters, the veteran was specifically notified to 
describe or submit any additional evidence which he thought 
would support his claim.  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See the 
August 22, 2005 letter at page 2 and the December 14, 2005 
letter at page 4.  This request complies with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b) in that the RO informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there has been a significant Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated April 29, 2006.  That 
letter detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.



With respect to effective date, the April 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  In any event, because as discussed 
below the Board is denying the veteran's claim, elements (4) 
and (5) remain moot.

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim.  The Board is 
of course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, after the 
veteran was provided with VCAA notice, his claim was 
readjudicated in the March 2007 SOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VA notice. Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider his 
claim on the merits.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of private and VA treatment of the veteran. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Given the facts of this case, the Board finds that an 
examination or medical opinion is not necessary.  As set 
forth in more detail below, the veteran has not provided 
evidence of a currently diagnosed bilateral ankle disorder.  
Lacking such evidence, the Board finds that a VA medical 
examination or opinion is not necessary as the veteran has no 
evidence of a current bilateral ankle disability.

The circumstances presented in this request are distinguished 
from those set forth in Charles v. Principi, 16 Vet. App. 370 
(2002), in which VA was required to obtain a nexus opinion 
when there was acoustic trauma in service and competent 
evidence of a current disability.  Here, there is absolutely 
no evidence of a current disability, and it is the veteran's 
responsibility to provide such.  See 38 U.S.C.A. § 5107(a) 
(West 2002).

Accordingly, the Board finds that VA has satisfied the 
notification and duty to assist provisions of the VCAA and 
that no further actions need be undertaken on the veteran's 
behalf.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
was been ably represented by his service organization, who 
provided argument on behalf of the veteran at his personal 
hearing with the undersigned in August 2008.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability. 
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis

With respect to Hickson element (1), current disability, 
there is no medical evidence that supports a conclusion that 
a bilateral ankle disorder is currently present.  
No diagnosis of a bilateral ankle disability is offered in 
the numerous VA outpatient and private outpatient medical 
records in the claims file.  

The Board has no reason to doubt that the veteran experiences 
bilateral ankle pain.  However, symptoms such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).

To the extent that the veteran himself contends that he has a 
bilateral ankle disability, it is now well-established that 
lay persons without medical training, such as the veteran, 
are not competent to comment on medical matters such as 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
veteran's own statements offered in support of his claim for 
entitlement to service connection for a bilateral ankle 
disorder are not competent medical evidence and do not serve 
to establish the existence of a current disability.

In the absence of any currently diagnosed bilateral ankle 
disability, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met, and the 
claim fails on this basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With respect to Hickson element (2), in-service disease or 
injury, the veteran contends that he injured his bilateral 
ankles during a 25-mile hike in March 1942 which required him 
to visit the dispensary.  See the August 2008 hearing 
transcript, pages 3-4; see also the veteran's February 23, 
2005 statement.  However, his service medical records, to 
include a September 1943 physical examination conducted after 
the alleged injury, are pertinently negative for evidence of 
a bilateral ankle injury or treatment for bilateral ankle 
problems.  There is thus no objective, contemporaneous 
evidence that the veteran sustained a bilateral ankle injury 
in the performance of his duties.

Moreover, there is no mention of ankle problems by the 
veteran until he filed his initial claim of entitlement to VA 
benefits in March 2005, 60 years after he left military 
service in March 1945.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim]; see also 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised].

The lack of any evidence of ankle problems after service, and 
the filing of the claim for service connection 60 years after 
service, is itself evidence which tends to show that no 
injury to the ankles was sustained in service.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact]; see also 38 C.F.R. § 3.102 [noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence].

The Board notes that the veteran appears to be arguing that 
he was a veteran of combat.  See, e.g., the August 2008 
hearing transcript, page 10.  In order to qualify for combat 
status, 38 U.S.C. § 1154(b) requires that the veteran have 
actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  It does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99.

Review of the veteran's service personnel records indicates 
that his primary duty was supply clerk, and though he has 
testified that he was in actuality a mortarman, he has no 
awards or decorations indicative of combat status.  The 
record is devoid of any indication that he engaged in any 
military occupation concerning which combat status could 
reasonably be inferred.  Merely because the veteran served in 
Europe during World War II does not allow for the combat 
presumption; he must offer proof that he actually engaged in 
fighting with the enemy.  He has not done so.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  Combat 
status is therefore not established.  

In any event, the veteran does not appear to contend that his 
claimed in-service injury was due to combat.  Rather, he 
contends that it was due to a 25 mile hike during basic 
training in 1942.  Thus, even if combat status were to be 
conceded (which the Board does not), the combat presumption 
would be rebutted.  See the penultimate sentence of 
38 U.S.C.A. § 1154(b). 

In essence, the veteran's claim rests of his own recent 
statement that he sustained an ankle injury in service.  
However, his statement is outweighed by the utterly negative 
service medical records, as well as the lack of objective 
evidence of ankle problems after service.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].

In short, because the record as a whole clearly demonstrates 
that the veteran never mentioned an ankle injury in service 
until he brought up the subject in connection with his claim 
for VA benefits approximately 60 years after his separation 
from service, the Board finds his recent statements 
concerning such an injury to be lacking in probative value.  

Hickson element (2) is therefore not met, and the veteran's 
claim of entitlement to service connection also fails on this 
basis.  

Finally, with respect to Hickson element (3), medical nexus, 
in the absence of a current disability or in-service disease 
or injury, it naturally follows that a medical nexus is 
lacking also.  Accordingly, Hickson element (3), medical 
nexus, is not met, and the veteran's claim fails on this 
basis as well.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a bilateral ankle disorder.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for a bilateral ankle disorder is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


